DETAILED ACTION
Final Office Action
Status of the Claims
Claims 1, 3, 6, 8, 10-12, 22, 28, 50 and 143 are rejected.
Claim 143 is new.
Claims 2, 7, 9, 13-15, 17-21, 24-27, 29-49, 51-92 and 95-142 are cancelled.
Claims 93 and 94 are non-elected.
Claims 4, 5, 16 and 23 are objected.

Withdrawn Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(1)	Applicant’s argument over claims 1, 4 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention due to lack of antecedent basis is persuasive due to Applicant’s amendments to claim 1 – insertion of Formula IX and accompanying defining variables.

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


(1)	Rejection of claims 1, 6, 8 and 10 are maintained under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant argues that amended claim 1 provides support for claims 1, 6, 8 and 10 and thus is not an omnibus-type claim.  Examiner is not persuaded by this argument.  Claims 6 and 10 recite “3M-052; CRX-648; CRX-649; CRX-664; CRX-672; CRX-677 and CRX-748” which requires reference to a specific figure or table in the specification.
MPEP 2173.05(s) Reference to Figures or Tables state:  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).






Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1)	Rejection of claim 50 under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0237546 is maintained. 
	Applicant argues that amendment of claim 1 by insertion of Formula IX overcomes the rejection, because US ‘546 does not anticipate Formula IX.  This allegation is not persuasive, because claim 50 is not dependent upon claim 1.  US ‘546 still anticipates claim 50 as originally recited.

(2)	Rejection of claims 1, 3, 8, 11, 22, 28 and 50 under 35 U.S.C. 102(a)(1) as being anticipated by Philbin et al (J. Allergy Clin. Immunol, 2012, 130, 195-204) is maintained.
Applicant argues that the compound of Philbin (R848) – where X is a phospholipid, lipid, lipidation, and/or PEG moiety, does not anticipate the instant claims.
Examiner respectfully disagrees with Applicant’s allegation as follows:
Philbin discloses an adjuvant (alum), comprising a toll-like receptors 7 and 8 (TLR7/TLR8) agonist, IMQ -  imidazoquinolines (compounds of Formula I – see species below where R=alkoxyalkyl, n=1) and an antigen used in combination to immunize and immunostimulate a subject which is an infant (see entire document).

    PNG
    media_image1.png
    303
    458
    media_image1.png
    Greyscale

Applicant defines the term “lipid” as follows – see paragraphs 91-92:

    PNG
    media_image2.png
    427
    666
    media_image2.png
    Greyscale

Philbin discloses claimed compounds of Formula IX where X = 
-CH2(COH)(CH3)2 which is a “lipid” according to Applicant’s definition.  “-CH2(COH)(CH3)2” is a fatty acid derivative such as fatty alcohols (a short-chain fatty acid derivative, a short-chain fatty alcohol) – see underlined section in paragraph 92.  Thus, Philbin anticipates the invention as claimed.

maintained.
Applicant argues that the compounds of WO ‘906 - R848, Formulae I, IIa, IIb, IIIa, IIIb, IV and compound 12 (as originally recited in rejection), do not anticipate Formula IX of claim 1.
WO ‘905 discloses an adjuvant (alum-based, peptidolglycan, glucan, calcium phosphate – see last paragraph on page 24), comprising a toll-like receptors 7/8 (TLR7/8) agonist (a compound of Formula I – free and peptide conjugate immune stimulant) (see Immunogen on page 29) and an antigen used in combination to immunize a subject which is human (bottom of page 34) - see compounds R848, IIa, IIb, IIIa, IIIb, IV of Formula I and compound 12 below:


    PNG
    media_image3.png
    196
    642
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    604
    563
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    625
    358
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    508
    435
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    245
    653
    media_image7.png
    Greyscale

	Applicant’s arguments are not persuasive because of the following:


NEW GROUND(S) OF OBJECTION/REJECTION
(as necessitated by new claim & claim amendments)
Claim Objections
(1)	Claim 1 objected to because of the following informalities:  Amended claim 1 recites the following:

    PNG
    media_image8.png
    315
    686
    media_image8.png
    Greyscale

Examiner believes the number “20” maybe be a typographical. If Applicant agrees with Examiner, appropriate correction is required.

(2)	Claims 4, 5, 16 and 23 are objected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 10 and 143 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1)	Claim 1 recites the limitation where n=0-20 and X=phospholipid, lipid, lipidation and/or PEG moiety as shown below:

    PNG
    media_image9.png
    225
    209
    media_image9.png
    Greyscale

 Claim 143 discloses the following compound:

    PNG
    media_image10.png
    219
    509
    media_image10.png
    Greyscale

Where the ring nitrogen is directly bonded to an oxygen.  Formula IX, at the very least, has to be bonded to a carbon and then X as defined.  There is insufficient antecedent basis for this limitation in the claim.

(2)	Claim 1 recites the limitation "Formula IX".  Compounds CRX-672; CRX-677; and CRX-748 are shown below are fused bicyclic compounds that do not fall within the scope of Formula IX. 

    PNG
    media_image11.png
    301
    959
    media_image11.png
    Greyscale

  There is insufficient antecedent basis for this limitation in the claim.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOHN MABRY/
Primary Examiner
Art Unit 1625